DETAILED ACTION
Status of the Claims
	Claims 1-31 are cancelled. Claims 32-47 are pending in this application. Claims 32-47 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The instant application, which is a continuation application of US app #14649818 filed on 6/4/2015,  which was a national stage entry application of PCT/US13/46443 filed on 6/18/2013, claims priority from the provisional application #61745313 filed on 12/21/2012. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 36, the language “gelatin capsule/gel mass” renders the claim indefinite because it is unclear whether gelatin capsule and gel mass are i) two options, as in selection of gelation capsule or gel 
Claims 37-46 are also rejected for being dependent on indefinite claim 36.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-36 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (US20030077297 A1, publication date: 04/24/2003), Cole (Liquid filled and sealed hard gelatin capsules, Capsugel, publication year: 1999) and Koch et al (US7018992 B2, publication date: 03/28/2006) as evidenced by Mac Bride et al (Vulvovaginal Atrophy, Mayo Clin Proc, January 2010;85(1):87-94). 
Regarding claim 32, Chen teaches a method of administering an active agent (para 15) for hormone replacement therapy (para 98). Chen also teaches that the composition that is to be administered can be administered vaginally (para 312) (vaginal suppository). Chen also teaches that the active agent that is to be administered is in a pharmaceutical formulation wherein the active agent is fully solubilized in the vehicle (claim 3) (liquid composition). Chen also teaches that this active agent is 17 β-estradiol (claim 56). Chen also teaches that the composition comprises a triglyceride (claim 1) (medium chain oil).  Mac Bride et al evidence that vulvovaginal atrophy is synonymous with the terms
vaginal atrophy, atrophic vaginitis, and urogenital atrophy (C1, page 87).

Regarding claim 34, Chen teaches triglyceride esters such as glyceryl tricaprylate/caprate (table 19). 
Regarding claim 35, Chen teaches thickening agents (para 235, 274). 
Regarding claim 36, Chen teaches the formulation to be contained in hard or soft gelatin capsule (para 293). 
Regarding claim 32, Chen does not teach the concentration range of about 1 µg to about 25 µg for estradiol, doesn’t disclose a viscosity value for the liquid composition, doesn’t specifically teach the treatment of one or more symptoms of vulvo-vaginal atrophy (VVA) and doesn’t specifically teach two weeks of once daily administration followed by twice weekly administration. 
Regarding claim 47, Chen does not specifically teach treating symptoms of VVA listed in the instant claim. 
Regarding claim 32, Cole teaches liquid filled and sealed capsules wherein the liquid’s viscosity at the temperature of dosing is 0.1 - 1 Pa s (100-1000 cps) (table 3, page 8). 
Regarding claim 32, Koch teaches a method of treating atrophic vaginitis (C3, lines 25-27 and claim 12) where women are treated with tablets containing either 10 or 25 µg 17 B-estradiol by inserting 1 tablet intravaginally, once daily for the initial 2 weeks of the study and then twice per week (example 1). 
Regarding claim 47, Koch teaches treatment of vaginitis symptoms (dryness, Soreness, irritation, dyspareunia, and vaginal discharge) (C10, lines 41-46) shown in figure 6. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Chen and Koch to arrive at the instant invention. Koch provides multiple reasons for one to use its teachings. Koch provides relief of vaginal symptoms, improved 

Claims 38-40 and 42-46 are rejected in addition to claims 32 and 36 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (US20030077297 A1, publication date: 04/24/2003), Cole (Liquid filled and sealed hard gelatin capsules, Capsugel, publication year: 1999), Koch et al (US7018992 B2, publication date: 03/28/2006), and Manku et al (US 20100278879A1, publication date: 11/4/2010) and as evidenced by Mac Bride et al (Vulvovaginal Atrophy, Mayo Clin Proc, January 2010;85(1):87-94). 
Regarding claims 32 and 36, Chen and Koch teach as discussed above.
Regarding claims 38-40 and 42-46, Chen and Koch do not disclose specific components for the gelatin capsule.
Regarding claims 38-40 and 42, Manku teaches stable pharmaceutical compositions comprising gelatin at 43.4%, water at 36.6% (para 2), gelatin to glycerol (glycerin) ratio of 3:1 (making glycerin approximately at 15%) (para 63), sorbitol at from about 10% to about 20% (para 67). Manku also teaches citric acid from 0.025% to about 0.05% (para 19). Although the reference is silent on the exact value of the claimed citric acid, one skilled in the art at the time of the invention would have been 
Regarding claims 43-46, Manku teaches at least 95% of the composition dissolves by 100 minutes (claim 28).  This allows for almost full to full dissolution of the composition at points with 100 minutes.  Manku measures dissolution profiles using Rotating Dialysis Cell Dissolution (RDC) (para 68) at pH 1.2 (para 158). Even though the instant claims disclose a different measurement method and a pH, this is merely an interchangeable way of measuring dissolution that would be used by one of ordinary skill in the art in optimizing a pharmaceutical composition for delivery of the active agent.. Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I). The burden is on the applicant to prove that the minor differences disclosed by the instant claims’ dissolution times are critical for the instant composition’s success as opposed to the various dissolution times taught by Manku. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Chen, Koch and Manku to arrive at the instant invention. Koch provides multiple reasons for one to use its teachings. Cole and Koch provides motivations which are discussed above. Manku provides capsule shell compositions that resists, hinders, attenuates, or prevents oxidation of the active ingredients compared to traditional shell compositions (para 3). One 

Claims 37 and 41 are rejected in addition to claims 32 and 36 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (US20030077297 A1, publication date: 04/24/2003), Cole (Liquid filled and sealed hard gelatin capsules, Capsugel, publication year: 1999), Koch et al (US7018992 B2, publication date: 03/28/2006), Manku et al (US 20100278879A1, publication date: 11/4/2010) and Wunderlich et al (US5932245, publication date: 08/03/1999) and as evidenced by Mac Bride et al (Vulvovaginal Atrophy, Mayo Clin Proc, January 2010;85(1):87-94).
Regarding claims 32 and 36, Chen and Koch teach as discussed above.
Regarding claims 37 and 41, Chen and Koch do not disclose specific components for the gelatin capsule.
Regarding claims 37 and 41, Manku teaches as discussed above. Manku also teaches that the gelatin used contains collagen but doesn’t disclose an exact amount.
Regarding claims 37 and 41, Wunderlich teaches process for preparing scarcely water-soluble active substances to be stabilized with gelatin or its derivatives in drug formulations (abstract) such as capsules (claim 25). Wunderlich teaches a gelatin capsule composition that also comprises collagen hydrolysate (Gelita) at 2.5% (table 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Chen, Koch, Manku and Wunderlich to arrive at the instant invention. Koch and Manku motivations are discussed above. Wunderlich teaches that its formulation leads to an almost monodisperse form for the particles (C7, lines 25-26) which is very important for scarcely soluble active ingredients (abstract). Estradiol is not soluble in water, thus, one would be 

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47, 49 and 54 of U.S. Patent Application No. 15/781,840 (reference application) evidenced by Mac Bride et al (Vulvovaginal Atrophy, Mayo Clin Proc, January 2010;85(1):87-94).
Instant claims 32 and 34-36 are obviated by claims 47 and 49 of the reference application. Ethylene glycol palmitostearate from the reference application claim is a thickening agent. 
Instant claim 33 is obviated by claim 54 of the reference application. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to use the teaching of the reference application to achieve the instant invention. Mac Bride provides the evidence that vaginal dryness is a symptom of VVA (page 87), thus a method of treating vagina dryness is also a method of treating VVA. The reference application claims provide all of the necessary ingredients/steps of the instant invention method. 

Claims 32-35 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 39 of U.S. Patent No. 10568891. 
Instant claims 32-35 are obviated by claim 39 of ‘891.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to use the teaching of ‘891 to achieve the instant invention. Ethylene glycol palmitostearate from the ‘891 claim is a thickening agent. ‘891 claims provide all of the necessary ingredients/steps of the instant invention method. 

Claims 32-35 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15, 18-20 and 23 of U.S. Patent Application No. 16/677,831 (reference application).
Claims 32-33 are obviated by claims 14-15 and 20 of the reference application.
Claim 34 are obviated by claim 18 of the reference application.
Claim 35 is obviated by claim 19 of the reference application.
Claim 47 is obviated by claim 23 of the reference application. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to use the teaching of the reference application to achieve the instant invention. The reference application claims provide all of the necessary ingredients/steps of the instant invention method. 

Claims 32-36 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10888516. 
Instant claim 32-36 are obviated by claim 1 of ‘516. 
Instant claim 47 is obviated by claim 4 of ‘516.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to use the teaching of ‘516 to achieve the instant invention. Ethylene glycol palmitostearate from 

Claims 32-36 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 and 19 of U.S. Patent No. 10668082 in view of Chen et al (US20030077297 A1, publication date: 04/24/2003).
Instant claim 32-36 and 47 are obviated by claims 16-17 and 19 of ‘082. 
Regarding claims 32 and 34, Chen teaches triglyceride esters such as glyceryl tricaprylate/caprate (table 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to combine the teaching of ‘082 claims and Chen to achieve the instant invention. ‘082 claims provide all of the necessary ingredients/steps of the instant invention method except the medium chain oil. Chen provides the motivation of achieving an enhanced bioavailability and absorption of an active agent, but also exhibits long-term chemical and physical stability (para 10). Thus one would be motivated to combine the claims of ‘082 and Chen reference with a reasonable expectation of successfully achieving a more bioavailable and stable formulation. 

Claims 32-36 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 and 18 of U.S. Patent No. 9180091 in view of Chen et al (US20030077297 A1, publication date: 04/24/2003), Cole (Liquid filled and sealed hard gelatin capsules, Capsugel, publication year: 1999) and Koch et al (US7018992 B2, publication date: 03/28/2006).
Instant claim 32-35 are obviated by claims 15-16 of ‘091. 
Instant claim 47 is obviated by claim 18 of ‘091.

Regarding claim 32, Cole teaches liquid filled and sealed capsules wherein the liquid’s viscosity at the temperature of dosing is 0.1 - 1 Pa s (100-1000 cps) (table 3, page 8). 
Regarding claim 32, Koch teaches a method of treating atrophic vaginitis (C3, lines 25-27 and claim 12) where women are treated with tablets containing either 10 or 25 µg 17 B-estradiol by inserting 1 tablet intravaginally, once daily for the initial 2 weeks of the study and then twice per week (example 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to combine the teaching of ‘516 claims, Koch, Chen and Cole to achieve the instant invention. ‘516 claims provide all of the necessary ingredients/steps of the instant invention method except the treatment regimen, capsule and viscosity. Koch, Chen and Cole provide the motivations discussed above for one of ordinary skill in the art to combine the four teachings with a reasonable expectation of success. 

Claims 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10835487 and Koch et al (US7018992 B2, publication date: 03/28/2006).
Instant claim 32-36 are obviated by claim 4 of ‘487. 
Regarding claim 32, Koch teaches a method of treating atrophic vaginitis (C3, lines 25-27 and claim 12) where women are treated with tablets containing either 10 or 25 µg 17 B-estradiol by inserting 1 tablet intravaginally, once daily for the initial 2 weeks of the study and then twice per week (example 1).


Claims 32-36 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent Application No. 16/875,030 (reference application).
Claims 32-36 are obviated by claim 1 of the reference application.
Claim 47 is obviated by claim 2 of the reference application.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to use the teaching of the reference application to achieve the instant invention. Ethylene glycol palmitostearate from the reference claim 1 is a thickening agent. Thus the reference application claims provide all of the necessary ingredients/steps of the instant invention method. 

Claims 32-36 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 17 and 18 of U.S. Patent Application No. 15/975,733 in view of Chen et al (US20030077297 A1, publication date: 04/24/2003).
Instant claims 32-33, 35-36 and 47 are obviated by claims 14, 17 and 18 of the reference application. 
Regarding claims 32 and 34, Chen teaches triglyceride esters such as glyceryl tricaprylate/caprate (table 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to combine the teaching of the reference application claims and Chen to achieve the instant 

Claims 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent Application No. 16/833,188 in view of Chen et al (US20030077297 A1, publication date: 04/24/2003).
Instant claims 32-33, 35-36 are obviated by claims 1 and 7 of the reference application. 
Regarding claims 32 and 34, Chen teaches triglyceride esters such as glyceryl tricaprylate/caprate (table 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to combine the teaching of the reference application claims and Chen to achieve the instant invention. The reference application claims provide all of the necessary ingredients/steps of the instant invention method except the medium chain oil. Chen provides the motivation of achieving an enhanced bioavailability and absorption of an active agent, but also exhibits long-term chemical and physical stability (para 10). Thus one would be motivated to combine the claims of the reference application and Chen reference with a reasonable expectation of successfully achieving a more bioavailable and stable formulation. 

Claims 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent Application No. 16/833,188 in view of Chen et al 
Instant claims 32-33, 35-36 are obviated by claims 1 and 3 of the reference application. 
Regarding claims 32 and 34, Chen teaches triglyceride esters such as glyceryl tricaprylate/caprate (table 19).
Regarding claim 32, Koch teaches a method of treating atrophic vaginitis (C3, lines 25-27 and claim 12) where women are treated with tablets containing either 10 or 25 µg 17 B-estradiol by inserting 1 tablet intravaginally, once daily for the initial 2 weeks of the study and then twice per week (example 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to combine the teaching of the reference application claims, Chen and Koch to achieve the instant invention. The reference application claims provide all of the necessary ingredients/steps of the instant invention method except the medium chain oil and treatment regimen. Chen and Koch provides motivations as discussed above. Thus one would be motivated to combine the claims of the reference application, Chen and Koch reference with a reasonable expectation of successfully achieving a more bioavailable and stable formulation.

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./               Examiner, Art Unit 1613            

/MARK V STEVENS/               Primary Examiner, Art Unit 1613